Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,444759. Although the claims at issue are not identical, they are not patentably distinct from each other because CLAIMs 15-34 are generic to all that is recited in CLAIMs 1-20 of US Patent No. 10,444759.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 & 20-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 15-18 & 20-34, claim a system and method comprises functions of (e.g. claim 15)  “receiving a lidar dataset …”;  “associating the lidar dataset with a voxel space …“; “determining, for the voxel of the voxel space, a normal vector associated with data …”; “determining… that the voxel is a ground voxel”; “determining ...”; and “determining a ground   ...” are directed towards certain methods of an idea of itself; software and mathematical relationship/formulas which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO) since the claim cites one or more processor, and one or more non-transitory computer readable media storing computer which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processor and computer-readable media storing computer are generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17-21, 23, 25-27 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rogan (20140368807).
With regard to claims 15, 21 & 27, Rogan discloses a method and system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the system to perform operations comprising: 

associating the lidar dataset with a voxel space, the voxel space comprising a voxel (voxel space 304, see ate last [0020]) 
determining, for the voxel of the voxel space, a normal vector associated with data represented by the voxel (voxel 306, see at least [0020]+); ; 
determining based at least in part on the normal vector associated with the voxel, that the voxel is a ground voxel (an identification 308 of one or more 312, see at least [0020]; and 
determining a ground cluster comprising, a set of ground voxels, the set of ground voxels comprising the ground voxel classification 316, see at least [0020]-[0023]+).  

With regard to claims 17, 23, Rogan teaches extracting a set of voxels associated with the ground cluster from the voxel space to identify a subset of the voxel space; clustering the set of voxels to determine a cluster of voxels, wherein a first voxel of the set of voxels is adjacent to at least a second voxel of the of voxels (see at least [0020]+); 
determining that a number of voxels associated with the cluster of voxels is below a threshold number of voxels; and determining that the cluster of voxels is not an object (Lidar detector 208 identifies the presence, size, etc., see at least [0019]+).  


determining that the 

With regard to claims 19, Rogan teaches generating, based at least in part on the ground cluster representing a drivable surface for an autonomous vehicle, a trajectory for the autonomous vehicle; and controlling, based at least in part on the trajectory, the autonomous vehicle (see at least [0019]+).

With regard to claims 20, 26 Rogan teaches determining an occupancy of voxels over a period of time to determine a dynamic object represented in the voxel space; wherein generating the trajectory is further based at least in part on the dynamic object (see at least [0016]-[0019]+)

With regard to claims 32, Rogan teaches determining an object represented in at least a portion of the sensor data; and associating an object identifier with voxels representing the object (see at least [0021]+).  



With regard to claims 34, Rogan teaches the ground cluster comprises at least one voxel as a seed point for growing the ground cluster (see at least [0020]+).

Allowable Subject Matter
Claims 16, 22, 24, 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent to overcome the rejection(s) under 35 U.S.C. 101 and double patent, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662